CaSe lilS-CV-OOGSZ-R.].]-P.]G ECF NO. 50-6 filed 03/29/19 Page|D.SlO Page 1 Of 5

John Heykoop dba Eagle Towing v Michigan State Police, et al
USDC-WD No: 1:18-cv-00632
Honorable Robert J. Jonker
Magistrate Judge Phillip J. Green

EXHIBIT 5

CaSe lilS-CV-OOGSZ-R.].]-P.]G ECF NO. 50-6 filed 03/29/19 Page|D.Sll Page 2 Of 5

 

 

Page 1
UNITED STATES DISTRICT cOURT
WESTERN DISTR:CT OF MICH:GAN
sosTHERN D:VIS:ON

JOHN HEYKOOP doing business as
EAGLE TOWING,

Plaintiff,
No. 1:18-cv-00632

Judge Jonker
Mag. Green

...VS_

MICHIGAN STATE POLICE, DAVID
ROESLER, JEFFREY WHITE, and
CHRIS MCINTIRE,

-_»~_¢-_-_-._,-._/-./-_,~._,-_,vv~_»

Defendants,

D E P O S I T I 0 N
Of JOHN HEYKOOP, the Plaintiff Call@d by
Defendants, taken before Tamara Staley Heckaman,
Certified Shorthand Reporter and Notary Public, at
4151 0kemos Rosd, Okemos, Michiqan, On Thursday,

March 7, 2019, set for the hour Of 3:00 p.m.

HECKAMAN & NARDONE, INC.
C@rtified Shorthand Report@rs
P.O. Box 27603
Lansing, Michigan 48909
(517) 349-0847
theckaman@live.com

 

 

' 35f5§9$d;é§43-41ehbsaa-cszsebse¢eob

CaSe lilS-CV-OOGSZ-R.].]-P.]G ECF NO. 50-6 filed 03/29/19 Page|D.SlZ Page 3 Of 5

 

 

 

Page 2 Page 4 '
l APPEARANCES: 1 shaking your head. lf you don't understand a
2 :?§E(;<:£M:§ BURZYCH RHQDES PLC 2 question please let me know and l‘li try and
OkemOS, Michigan 48864 3 rephrase it, and if you need a break at any time
3 By 4 just let me know and we can take as many breaks as
JOHN SEAMUS BRENNAN, .i.lj. 5 you Want_
4 On behalfof Piaimiff_ 6 Just so that we have some of your
5 7 background, where did you grow up?
MicrnGAN DEPARTMENT oF A'rroRNEY GENERAL 8 A. Where was I bom?
6 Com§ex §§)t,i]g,a;tion Division 9 Q Sm-e_
7 Il:£;sin;:(Michig&n 48909 10 A. Born 111 Muncie, lndlana. _
By 1 1 Q. And dld you grow up in Indlana?
8 PATRlCK § I;O/II;IEFRSci J.?. 1 2 A. Seven years old moved to Michigan.
190 Al;“§:::;t:°w§r:; §e;'koop 1 3 Q W§aat was the highest level of education
l l 1 4 you completed?
1 2 1 5 A. High school.
1 3 EXAMPNA_TION INDEX 1 6 Q. l-ligh school, and where was that?
1 § §'l`TORNEY'S NM EXAMINATION RE-EXAMINATEON l 7 A. Shelby, Michigan'
Y MR. MYERS. 3 . . , .
1 6 * * a 1 8 Q. Shelby, M1chigan. Dld you serve in the
1 7 INDEX oF EXHLBITS 1 9 military?
18 EXHIBIT MARKED 2 0 A' NO’ Sir_
§§ §§ § §:§}: z§x;:§,§§§?§hse:;:dme C 8 14 2 1 Q. I-lave_you ever been convicted of a crime?
2 l No. 3 Plaintift‘s Responses to 21 2 2 A- NO, Sn`-
2 2 ijefendants' First Set of lnterrogatories 2 3 Q. Are you the SOle OWnel' Of Eagl€ TOWiI’ig?
2 3 and Requests to Produce 2 4 A_ 1 am_
2 4 No. 4 E-mail and letter from Ray Hasil 124 2 5 Q And how lon ha d E 1 T . 9
2 5 to Ancirew Heykoop and Eagle Towmg ‘ g Ve you OWne ag c Ong‘
Page 3 Page 5
l Okemos, Michigan l A. l'm going to say around ten years but l'm
2 Thursday, March 7, 20l9 2 not positive
3 2:56 p.m. 3 Q. And What are your current
4 R E C 0 R D 4 responsibilities with regard to Eagle Towing?
5 JOHN HEYKOOP, 5 A. What do you mean by that?
6 having been duly sworn, testified as follows: 6 Q. What do you do just day-to~day with
7 EXAi\/HNATION 7 regard to the company? Do you -- are you running
8 BY MR. MYERS: 8 the day-to-day operations?
9 Q. Good afternoon My name is Patrick 9 A. No.
1 0 Myers. l represent Lieutenants White and -~ leff 1 0 Q. Who runs the day-to-day operations?
1 1 White and Chris Mclntire in the ease of l-leykoop 1 1 A. My son Andrew.
1 2 versus White, case number lB-cv-632, in the 1 2 Q. Are you in charge of making the big
1 3 Western ]jistrict of Michigan. By agreement of the 1 3 decisions in the company?
§ 4 parties this deposition was adjourned from 1 4 A. lt depends on what you call big
1 5 February 28th, 2019. 15 decisions l mean, l'm not there sometimes, l'm
1 6 Could you please state your full 1 6 out in Arizona, so he takes care of a lot of
1 7 name and spell your iast name for the court 1 7 stuff
l 8 reporter? 1 8 Q. How many employees does Eagle Towing
1 9 A. .lohn Edward Heykoop, H-e-y-k~o-o-p. 1 9 employ?
2 0 Q. l\/ir. Heykoop, have you ever had your 2 0 A. l think four full time.
2 l deposition taken before? 2 1 Q. Four drivers or support stal"t‘?
2 2 A. Yes. 2 2 A. Yeah, four full time and then we've got
2 3 Q. You have, okay. So you know how it 2 3 two or three guys that help us out at cail»in, you
2 4 works. You're under oath. Just make sure all of 2 4 know, son- in-law and some people
Q ijo you own any other companies?

[\j
‘ U`|

 

 

 

your answers are verbal instead of noddng or

25

2 (Pages 2 to 5)

33f559€1d- 3943- 41 9f- bSaB-CBZBEbSECEOb

CaSe lilS-CV-OOGSZ-R.].]-P.]G ECF NO. 50-6 filed 03/29/19 Page|D.313 Page 4 Of 5

 

 

 

Paqe 10 Paqe 12 '
1 the back has road service, towing, jump starts. l MR. BRENNAN: He's going to take his
2 Q. Are you aware of any other fee schedules? 2 deposition so let him answer, and if you don't
3 A No. 3 know you don't know,
4 Q. Does Eagle Towing charge the same rates 4 BY MR. MYERS:
5 for drivers that have insurance and drivers that 5 Q. Yeah, if you don't --
6 don't have insurance? 6 A. i mean, l'm not -- I don't want you to
7 A. No, l think somebody that doesn't have 7 think l'm running you in circles because I'rn
8 insurance gets charged less. 8 really not because l -~ my memory is not good
9 Q. Ijo you know what they get charged? 9 especially with times You know, l've got -- you
1 0 A. No, l don't. 1 0 know, l know what happened, you know, two years in
1 1 Q. ls it on the ~~ is it on that -- in that 1 1 there and --
1 2 document? 1 2 Q. That's fine
1 3 A. l don't see where it says it. But most 1 3 A. l'm going to guess that-- well, he's
1 4 of that will be iike a car and this is saying 1 4 30 -- do you want me to try to figure out when
1 5 heavy duty here, So l don't think there's -- that 1 6 he --
1 6 that would apply to what we're talking about, the 1 6 Q. Oh, no.
1 7 heavy duty, because that's car accidents and 1 7 A. -- started working there?
1 8 that's not done with heavy duty for the ones that l 8 Q. No, if you don't know l'll take an l
1 9 don’t have insurance 1 9 don't know.
2 0 Q. Could you describe the difference between 2 0 A. l really don't.
2 1 heavy duty and light duty? 2 1 Q. l can just ask him so no problem.
2 2 A. Well, heavy duty is the semi wrecker and 2 2 A. Okay.
2 3 light duty will be the little wrecker. 2 3 Q. Do you -- is Eagie Towing on any other
2 4 Q. So different rates depending on the size 2 4 lawn enforcement agency's no-preference list?
2 5 of the wrecker -- 2 5 A. As of right now? z
rage 11 rage 13
1 A. Correct. 1 Q. As of right now.
2 Q. -- is what you're teiling me? 2 A. Yes Rothbury, New Era, Shelby. l think
3 A. Correct, correct. 3 that's it right now.
4 Q. To your knowledge how long was Eagie 4 Q. Those are the county sheriffs
5 Towing on the Michigan State Police Hart and 5 no-preference iists; is that What you're telling
6 Rockford posts no»preference wrecker rotation 6 me? .
7 iists? 7 A. No, the ones l told you were cities.
8 A. Okay. Now, i've been towing for -- since 8 Q. Cities, okay.
9 1981. Started out under the name Heykoop's Towing 9 A. Cities is --
1 0 and then somewhere in the »- and l'm not good at, 1 8 Q. ln that county?
1 1 you know, dates. l'mjust ~- somewhere in the 1 l A. ln Oceana County.
1 2 middle, back just before we got Eagle, l quit 1 2 Q. Okay. Do you know what percentage of
1 3 towing for like a couple years and was going to 1 3 Eagle Towing' s tows just say in an average month :
1 4 get out of it, and that's when he come along and 1 4 come -- would have come from that i\/lichigan State
1 5 started doing it. So back since 'Si l've been 1 5 Police no~preference list?
1 6 towing for Michigan State Police l think '81 1 6 A. l reaily don't know. l'd be -- yeah.
1 7 is... 1 7 MR. BRENNAN: As an aside, when we
1 8 Q. When you say he came along do you mean 1 8 dig into that l wifl be supplementing our
1 9 Andrew Heykoop? 1 9 discovery responses to tell you what the answer to
2 0 A. My son, yeah, yeah. 2 0 that is so...
2 1 Q. Do you remember What year he started 2 1 MR. MYERS: Okay.
2 2 working? 2 2 MR. BRENNAN: We're not ~~ we can't
2 3 A. Can l ask him something like that or not 2 3 hide that bali if we wanted to so -~ but i don't
2 4 because I honestly don't know? l've got memory 2 4 want to and ljust -- we have -- we' re trying not
2 5 to do as much work as we can thinking that there

problems l'm ~~ you know, l -»

 

 

 

4 (Paqes 10 to 13)
33f559ad-3943- 419f- b538- c623eb5ece0b

CaSe lilS-CV-OOGSZ-R.].]-P.]G ECF NO. 50-6 filed 03/29/19 Page|D.314 Page 5 Of 5

 

 

 

Pa§l@ 22 Page 24 §
1 BY MR. MYERS: 1 A. No.
2 'Q. ls that your signature in the middle of 2 Q. Did you ask her to pass that complaint on
3 the page? 3 to anyone?
4 A. lt is. 4 A. l don't think so. l'm not sure how it
5 Q. Okay. Do you remember answering these 5 went. We got talking and l think she -- she
6 questions? 6 realized that she had to do something about it.
7 A. Yes. 7 She knew about it and then...
8 Q. ln your answer to interrogatory number 8 Q. lfyou'd go back for a minute, you said
9 five you stated that you contacted -- 9 you also own Quinn's Towing, correct?
1 0 MR. BRENNAN: This is the response 1 0 A. Correct.
1 1 BY MR. MYERS: 1 1 Q. ls Quinn's Towing on any MSP Michigan
1 2 Q. That you contacted Shelby administrator 1 2 State Police rio-preference lists?
1 3 Cheisea Stratil about Shelby police chief Robert 1 3 A. lt is.
1 4 Wilson's misconduct? 1 4 Q. And which post -- post list is it on?
l 5 A. That's correct 1 5 A. Be the l-lart, Mason County, one l believe
1 6 Q. ljo you remember when that was? 1 6 Q. ls Quinn's Towing on any local law
1 7 A. No, i don't. 1 7 enforcement agencies rio-preference list?
1 8 Q. Do you remember how you contacted her? 1 8 A. City of Ludington.
1 9 A. l was talking to her in the office 1 9 Q. Okay.
2 0 Q. Which office is that? 2 0 A. Manis» -- or Scottvilie too l think.
2 1 A. ln the Viilage of Shelby's office 2 1 MR. MYERS: Wouid you mark this for
2 2 Q. So you were talking to her in person? 2 2 me, please?
2 3 A. Correct. 2 3 (Whereupon Deposition Exhibit
2 4 Q. So she knew that it was you making the 2 4 No. 4 marked for identification.)
2 5 compiaint? 2 5 BY MR. MYERS:
Paqe 23 Paqe 25
1 A. That’s correct. 1 Q. l'm handing you what's been marked as
2 Q. What did you tell her? 2 Exhihit 4. l believe earlier you testified that
3 A. Well, l was upset that Bob Wilson 3 you did not-- you weren't aware of any complaints
4 wouldn't do my salvage vehicle inspections, so she 4 against Eagie Towing; ls that correct?
5 was new at that time so l told her that l was 5 A. Since the one of the lady with the
6 upset he wouldn't do my vehicle mspections And 6 car-deer accident
7 she said what are you talking about? The Village 7 Q. Okay. Have you seen those documents
8 of Sheiby don't do vehicle inspections 8 before?
9 She wasn't aware of it because he 9 A. No.
1 0 wasn't running them through the office l-le was 1 0 Q. So the first page is an e-mail from the
1 1 running them through himself And so when she got 1 1 director of the 911 board to Andrew, your son
1 2 looking into it she found out that he'd done like 1 2 Andrew. Did he tell you about that exchange?
1 3 700 of them or something that -- so then she 1 3 A. Let's see which one it‘s about. Oh, this
1 4 contacted l think the state police after that. 1 4 e-maii? l don't believe it. Are you talking this
1 5 Q. So you were aware of Chief Wilson’s 1 5 back here?
1 6 actions through your personal dealings with him? 1 6 Q. l believe the e-mail is referencing the
1 7 A. Correct. 1 7 complaint
1 8 Q. Did you talk to Lieutenant White about 1 8 A. Let me read it real quick, then I‘ll know
1 9 Chief Wilson? 1 9 if he told me or not. Yes, l Was aware of this
2 8 A. No. 2 0 one
2 1 Q. Did you talk to Lieutenant Mcintire about 2 1 Q. Did Andrew tell you about that?
2 2 Chief Wilson? 2 2 A. Yes.
2 3 A. No. 23 Q. What did he tell you?
2 4 Q Did you ask Ms. Stratil to contact 2 4 A. That he called and was asking questions
and called some of our employees and was asking

Lieutenant White or Lieutenant Mcintire?

 

 

 

7 (Paqes 22 to 25)

33f5593d~3943-419f-b538-c623eb5eca0b

